UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1489


In re: HOWARD SCOTT,

                Petitioner.



                 On Petition for Writ of Mandamus
                       (2:09-cr-00991-PMD-1)


Submitted:   June 21, 2016                  Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard Scott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Howard Scott petitions for a writ of mandamus, seeking an

order    directing         the     district     court    to    hold       an    evidentiary

hearing       to   address       whether   Amendment        709     to    the     Sentencing

Guidelines         applies    to    him.      We    conclude       that    Scott       is    not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in   extraordinary         circumstances.            Kerr     v.    U.S.       Dist.    Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,    516-17      (4th     Cir.    2003).        Further,        mandamus       relief         is

available only when the petitioner has a clear right to the

relief sought.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135,    138    (4th    Cir.      1988).       Mandamus      may    not     be    used       as    a

substitute for appeal.               In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).                  The relief sought by Scott is not

available by way of mandamus because Scott fails to show any

clear right to relief in the form of an evidentiary hearing

regarding      the    applicability        of      Amendment       709.         Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the petition for a writ of mandamus.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          PETITION DENIED

                                              2